206 Pa. Superior Ct. 13 (1965)
Commonwealth
v.
Zeid, Appellant.
Superior Court of Pennsylvania.
Argued April 14, 1965.
June 17, 1965.
*14 Before ERVIN, P.J., WRIGHT, WATKINS, MONTGOMERY, JACOBS, and HOFFMAN, JJ. (FLOOD, J., absent).
*15 John N. Scales, with him Clarence F. McBride, Caram J. Abood, and Scales and Shaw, for appellant.
W. Louis Coppersmith, Assistant District Attorney, with him Ferdinand F. Bionaz, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, June 17, 1965:
The judgment of sentence is affirmed on the opinion of President Judge GRIFFITH, as reported in 36 Pa. D. & C. 2d 101, and the appellant-defendant is directed to appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence, or any part of which had not been performed at the time the appeal was made a supersedeas.